U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

December 11, 2019

BY ECF

The Honorable Naomi Reice Buchwald
United States District Judge

Southern District of New York

500 Pearl Street

New York, New York 10007

Re: United States v. Marco Aurelio Rosales, et al., 18 Cr. 352 (NRB)

Dear Judge Buchwald:

he

The Government respectfully submits this letter to request that the Court adjourn the status |! ,

conference—currently scheduled for December 16, 2019 at 3:15 p.m.—for a period of forty-five
days.

dima

The Court previously held an initial conference in this matter on October 21, 2019. Since |Wa+ !

that time, the parties have been actively discussing a potential resolution of this matter.
Accordingly, the Government respectfully requests, with the consent of defense counsel, that the
Court adjourn the status conference for a period of forty-five days, in order to permit the parties to
continue those discussions. The Government further requests, with the consent of defense counsel,

RJenuarg

2% ,2020

at BS.

that the Court exclude time under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from ae

 

December 16, 2019 until the date of the next conference, for the parties to continue discussing a)

potential resolution of this matter.

Respectfully submitted,
ae
GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By:___/s
Alison G. Moe
Robert B. Sobelman
Assistant United States Attorneys
(212) 637-2225/2616

Ce: Jessica Masella, Esq. (By ECF)

 
